
	

115 S998 IS: Moving Americans Privacy Protection Act
U.S. Senate
2017-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 998
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2017
			Mr. Daines (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Tariff Act of 1930 to protect personally identifiable information, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Moving Americans Privacy Protection Act.
 2.Protection of personally identifiable informationParagraph (2) of section 431(c) of the Tariff Act of 1930 (19 U.S.C. 1431(c)(2)) is amended to read as follows:
			
 (2)(A)The information listed in paragraph (1) shall not be available for public disclosure if— (i)the Secretary of the Treasury makes an affirmative finding on a shipment-by-shipment basis that disclosure is likely to pose a threat of personal injury or property damage; or
 (ii)the information is exempt under the provisions of section 552(b)(1) of title 5 of the United States Code.
 (B)The Commissioner of U.S. Customs and Border Protection shall ensure that any personally identifiable information, including social security numbers, passport numbers, and residential addresses, are removed from any manifest signed, produced, delivered, or transmitted under this section before the manifest is disclosed to the public..
		
